Order, Family Court, New York County (Clark V Richardson, *514J.), entered on or about June 7, 2012, which, following a fact-finding hearing, inter alia, determined that respondent father was a notice father whose consent was not required for the adoption of the subject child, unanimously affirmed, without costs.
There exists no basis to disturb the court’s determination that respondent’s consent to the adoption of the child was not required. The record supports the findings that respondent had not provided a “fair and reasonable sum” toward the child’s support, although he had the means, and that he did not communicate with the child on a regular basis (Domestic Relations Law § 111 [1] [d]). Respondent’s incarceration did not absolve him of these parental obligations (see Matter of Jaden Christopher W.-McC. [Michael L. McC.], 100 AD3d 486 [1st Dept 2012], Iv denied 20 NY3d 858 [2013]), and his testimony concerning previous support provided to the child was not consistent (see Matter of Aaron B, 61 AD3d 448 [1st Dept 2009]).
We have considered respondent’s remaining contentions and find them unavailing. Concur — Friedman, J.P, Acosta, Renwick, Manzanet-Daniels and Gische, JJ.